Exhibit 10.1

 

CONTRIBUTION AGREEMENT

 

THIS CONTRIBUTION (this “Agreement”) is made and entered into as of January 30,
2006 (“Effective Date”), by and among SPIRIT SPE CANTON, LLC, a Delaware limited
liability company (“SPE”), SPIRIT FINANCE ACQUISITIONS, LLC, a Delaware limited
liability company (“Spirit”), and CASUAL MALE RETAIL GROUP, INC., a Delaware
corporation (“CMRG”). Except as otherwise expressly defined herein, capitalized
terms will have the meanings set forth on Exhibit A attached hereto and
incorporated herein by this reference.

 

WITNESSETH

 

For and in consideration of the mutual covenants and promises hereinafter set
forth, the parties hereby mutually covenant and agree as follows:

 

ARTICLE I

 

CONTRIBUTION OF PROPERTY

 

Section 1.01. Agreement to Contribute. SPE agrees to accept contribution of, and
CMRG agrees to contribute, in accordance with the terms, conditions and
stipulations set forth in this Agreement (the “Transaction”), all of CMRG’s
right, title and interest in and to (a) the parcel or parcels of real property,
as more particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto (collectively, the “Real
Property”); (b) all fixtures affixed thereto; (c) all plans, specifications and
studies pertaining to the Real Property, in CMRG’s possession or under its
control; (d) all mineral, oil and gas rights, water rights, sewer rights and
other utility rights allocated to the Real Property; (e) all leases and rental
agreements relating to the Real Property or any portion thereof (except for the
LPI Lease), including without limitation, all rent, prepaid rent, security
deposits and other payments and deposits; (f) all appurtenances, easements,
licenses, privileges and other property interests belonging or appurtenant to
the Real Property; and (g) any roads, streets and ways, public and private,
serving the Real Property (all of the foregoing items in clauses (a) through
(g) above, now or hereafter existing, collectively, the “Property”).

 

Section 1.02. Contribution for Nominal Value. At the Closing CMRG shall
contribute the Property to SPE as a contribution to capital and for nominal
value.

 

Section 1.03. Lease of Property. The parties agree to the form of the Lease
Agreement pursuant to which SPE shall lease the Property to Lessee, at the rent
and pursuant to the terms and conditions contained therein and in substantially
the form attached hereto at Exhibit G (the “Lease Agreement”). At least three
(3) Business Days prior to the Closing Date, CMRG shall obtain and deliver to
SPE the Lease Proof of Insurance. Notwithstanding anything contained herein to
the contrary, in the event CMRG fails to deliver the Lease Proof of Insurance,
then SPE shall have the right to terminate this Agreement and neither party
shall have any further duties or obligations under this Agreement, except as
otherwise provided herein.



--------------------------------------------------------------------------------

Section 1.04. Prorations. In view of the subsequent lease of the Property to
Lessee pursuant to the Lease Agreement and Lessee’s obligations thereunder,
there shall be no proration of insurance, taxes, special assessments, utilities
or any other costs related to the Property between CMRG and SPE at Closing. All
real and personal property and other applicable taxes and assessments and other
charges relating to the Property which are due and payable on or prior to the
Closing Date shall be paid by CMRG at or prior to Closing, and all other taxes
and assessments shall be paid by Lessee in accordance with the terms of the
Lease Agreement.

 

Section 1.05. Membership Interest Purchase Agreement. It is an express condition
precedent to the consummation of the Transaction contemplated hereby and the
obligation of CMRG to transfer the Property to SPE, that Spirit and CMRG shall
have entered into a Membership Interest Purchase Agreement (the “Membership
Interest Purchase Agreement”) pursuant to which Spirit agrees to acquire the
membership interests in the SPE entity, on terms and conditions reasonably
acceptable to CMRG and Spirit. Spirit is executing this Agreement solely for the
purpose of acknowledging its obligations to execute, deliver and perform under
the terms of the Membership Interest Purchase Agreement.

 

ARTICLE II

 

DUE DILIGENCE

 

Section 2.01. Title Insurance.

 

(a) Title Commitment and Title Policy. SPE has ordered an owner’s title
insurance commitment (“Title Commitment”) with respect to the Property issued by
the Title Company, for such ALTA Owner’s Extended Coverage Title Insurance
Policy, together with any endorsements, that SPE may require (the “Title
Policy”) and has delivered a copy of the Title Commitment to CMRG. All costs
related to the Title Policy, escrow fees and other closing costs are included as
Transaction Costs, payable by CMRG.

 

(b) Title Company. The Title Company is hereby employed by the parties to act as
escrow agent in connection with this Transaction. This Agreement shall be used
as instructions to the Title Company, as escrow agent, which may provide its
standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.

 

2



--------------------------------------------------------------------------------

(c) Title Objections.

 

(i) Within two (2) days after the SPE’s receipt of both a Title Commitment and
the Survey for the Property, SPE shall notify CMRG in writing of SPE’s objection
to any exceptions or other title matters shown on the Title Commitment or the
Survey not constituting a Permitted Encumbrance (each, a “Title Objection”). SPE
acknowledges receipt and approval of the Title Commitment, subject to receipt
and review of the Survey. If any Title Objection is not removed or resolved by
CMRG to SPE’s satisfaction at least five (5) days prior to the Closing Date,
then SPE shall have the option, as its sole remedy, upon written notice to CMRG,
to terminate this Agreement, in which event the Earnest Money Deposit shall be
returned to SPE and neither SPE nor CMRG shall have any further duties or
obligations under this Agreement, except as otherwise provided herein.

 

(ii) If any supplement to the Title Commitment or the Survey discloses any
additional material title defects which were not created by or with the consent
of SPE, and which are not acceptable to SPE, SPE shall notify CMRG in writing of
its objection thereto (each, an “Additional Title Objection”) within five
(5) days following receipt of such supplement or revision. If any Additional
Title Objection is not removed or resolved by CMRG to SPE’s satisfaction at
least five (5) days prior to the Closing Date, then SPE shall have the option,
as its sole remedy, to terminate this Agreement upon written notice to CMRG, in
which event the Earnest Money Deposit shall be returned to SPE and neither SPE
nor CMRG shall have any further duties or obligations under this Agreement,
except as otherwise provided herein.

 

(iii) SPE’s failure to timely deliver a Title Objection or an Additional Title
Objection shall be deemed SPE’s acceptance of the matters disclosed by the Title
Commitment and the Survey. If SPE does not terminate this Agreement by reason of
any Title Objection or Additional Title Objection as provided in this Section,
then such Title Objection or Additional Title Objection shall be deemed waived
and approved by SPE and shall thereafter be deemed a Permitted Encumbrance.

 

Section 2.02. CMRG Documents. CMRG has delivered to SPE the following items
which comply with the requirements set forth herein, to the extent such items
are in CMRG’s possession or under its control (collectively, the “CMRG
Documents”): (a) “as-built” plans and specifications for the Property;
(b) certificate of occupancy for the Property; (c) all surveys related to the
Property; (d) all environmental reports related to the Property (including
without limitation, Phase I and Phase II environmental investigation reports);
(e) all appraisals or valuations related to the Property; (f) all guaranties and
warranties in effect with respect to all or any portion of the Property;
(g) full and complete copies of any existing leases and current rent rolls
related thereto and all other agreements related to the Property, together with
all amendments and modifications thereof; (h) CMRG’s and Lessee’s financial
statements and unit-level financial statements for the previous three years;
(i) the completed and executed

 

3



--------------------------------------------------------------------------------

Questionnaire; and (j) all other documents related to the ownership, lease and
operation of the Property, and reasonably requested by SPE. Except for the
financial statements set forth in item (h) above, CMRG does not warrant or make
any representations concerning the accuracy of the CMRG Documents.

 

Section 2.03. Survey. SPE has received a draft of a current ALTA/ACSM “as built”
survey as required for the Property from a surveyor selected by SPE (the
“Survey”). The Survey shall plot all exceptions shown on the Title Commitment
(to the extent plottable), certified in favor of SPE, any requested Affiliate of
SPE and Title Company in a manner reasonably acceptable to SPE and prepared in
accordance with the appropriate “ALTA/ACSM” minimum standards. The costs of the
Survey shall be paid by CMRG and included as a Transaction Cost.

 

Section 2.04. Environmental. SPE has received a draft, and shall obtain a final,
Phase I environmental investigation report for the Property (the “Environmental
Report”), from an environmental inspection company selected by SPE. The costs of
the Environmental Reports shall be paid by CMRG and included as a Transaction
Cost.

 

Section 2.05. Valuation. SPE has received a draft of, and shall obtain a final
of, a current site inspection and valuation of the Property, separately stating
values for the Real Property and improvements for the Property from a party
selected by SPE (“Valuation”). The costs of the Valuation shall be paid by CMRG
and included as a Transaction Cost. Notwithstanding any provision contained
herein, SPE’s obligation to consummate the Transaction shall be conditioned
upon, among the other items set forth herein, SPE’s approval of the Property and
the Valuation and the Real Property shall have a value in an amount equal to
$57,000,000.00.

 

Section 2.06. Property Insurance; Zoning. CMRG shall use its best efforts to
obtain and deliver to SPE, prior to Closing, (a) certificates in form and
substance satisfactory to SPE, evidencing the insurance coverage, limits and
policies currently carried by CMRG or Lessee with respect to the Property
(“Proof of Insurance”); and (b) evidence satisfactory to SPE to the effect that
the Property fully complies with all statutes, ordinances, regulations, licenses
and permits required by any Governmental Authority having jurisdiction over the
Property or which is sufficient to cause the Title Company to issue its standard
form zoning endorsement (“Zoning Letter”).

 

Section 2.07. Inspections. From the Effective Date through the Closing Date (the
“Inspection Period”), (a) SPE may perform whatever investigations, tests and
inspections (collectively, the “Inspections”) with respect to the Property that
SPE deems reasonably appropriate; and (b) CMRG shall, at all reasonable times,
(i) provide SPE and SPE’s officers, employees, agents, advisors, attorneys,
accountants, architects, and engineers with access to the Property, all
drawings, plans, specifications and all engineering reports for and relating to
the Property in the possession or under the control of CMRG, the files and
correspondence relating to the Property, and the financial books and records
relating to the ownership, lease (if applicable), operation, and maintenance of
the Property, and (ii) allow such Persons to make such inspections, tests,
copies, and verifications as SPE considers necessary.

 

4



--------------------------------------------------------------------------------

Section 2.08. SPE’s Right to Terminate. Notwithstanding any provision contained
herein, in addition to its right to terminate this Agreement as set forth in
Sections 2.01(c) and 2.05, if (a) CMRG fails to timely deliver the Proof of
Insurance or Zoning Letter, or (b) SPE determines, in its sole discretion, that
based upon the CMRG Documents, the Surveys, the Environmental Reports or the
Inspections, that the Property is not satisfactory, and SPE provides written
notice thereof to CMRG on or before the expiration of the Inspection Period,
then in any such event, SPE shall have right to terminate this Agreement in
which event the Earnest Money Deposit shall be returned to SPE, and provided
that the Transaction Costs that are the obligation of CMRG hereunder have been,
SPE shall deliver to CMRG copies of any and all documents received pursuant to
this Article II, and neither CMRG nor SPE shall have any further duties or
obligations under this Agreement except as otherwise provided herein.

 

ARTICLE III

 

CLOSING

 

Section 3.01. Closing Date. Subject to the provisions of Article V of this
Agreement and a determination by SPE that all conditions precedent have been
satisfied, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of CMRG and SPE (the “Closing
Date”); provided, however, that the Closing Date shall not extend beyond the
Closing Deadline. The parties shall deposit with the Title Company all documents
(including without limitation, the executed Transaction Documents) as necessary
to comply with the parties’ respective obligations hereunder on or before the
Closing Date or as otherwise mutually agreed upon by the parties. The parties
shall deposit any funds required to be paid hereunder with the Title Company on
or before the Closing Date.

 

Section 3.02. Conditions Precedent. Notwithstanding any provision contained in
this Agreement, closing of the Transaction by SPE and CMRG shall be contingent
upon the delivery of the executed Transaction Documents, satisfaction of the
conditions precedent set forth herein and in the other Transaction Documents,
receipt and approval of other original documents by SPE’s counsel, confirmation
by CMRG’s counsel that the Membership Interest Purchase Agreement has been
executed and delivered and confirmation by SPE’s counsel that it or the Title
Company has possession of all Transaction Documents required by SPE.

 

Section 3.03. Possession. Possession of the Property, free and clear of all
tenants or other parties in possession, except in accordance with the Lease
Agreement, shall be delivered to SPE on the Closing Date.

 

Section 3.04. Title Company Actions. The Title Company is authorized to pay,
from any funds held by it for each party’s respective credit, all amounts
necessary to procure the delivery of any documents and to pay, on behalf of SPE
and CMRG, all charges and obligations payable by them respectively. Each of CMRG
and SPE will pay all charges payable by each to the Title Company. The Title
Company shall not cause the Transaction to close unless and until it has
received written instructions from SPE and CMRG to do so. The Title Company is
authorized, in the event any conflicting demand is made upon it concerning these
instructions or the escrow, at its election, to hold any documents and/or funds
deposited hereunder until an

 

5



--------------------------------------------------------------------------------

action shall be brought in a court of competent jurisdiction to determine the
rights of CMRG and SPE or to interplead such documents and/or funds in an action
brought in any such court. Deposit by the Title Company of such documents and
funds, after deducting therefrom its reasonable charges, expenses and attorneys’
fees incurred in connection with any such court action, shall relieve the Title
Company of all further liability and responsibility for such documents and
funds.

 

ARTICLE IV

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

Section 4.01. CMRG. Except as otherwise disclosed to SPE in writing, CMRG
represents and warrants to, and covenants with, SPE as follows:

 

(a) Organization and Authority. CMRG is duly organized or formed, validly
existing and in good standing under the laws of its state of incorporation, and
qualified as a foreign corporation to do business in any jurisdiction where such
qualification is required. CMRG has all requisite corporate power and authority
to own and operate the Property, to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents, and to carry
out the Transaction. The Person who has executed this Agreement on behalf of
CMRG has been duly authorized to do so.

 

(b) Enforceability of Documents. Upon execution by CMRG, this Agreement and the
other Transaction Documents shall constitute the legal, valid and binding
obligations of CMRG, enforceable against CMRG in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

(c) No Other Agreements and Options. Neither CMRG nor the Property is subject to
any commitment, obligation, or agreement, including, without limitation, any
right of first refusal, option to purchase or lease granted to a third party,
which could or would prevent CMRG from completing or impair CMRG’s ability to
complete the sale of the Property under this Agreement or the subsequent lease
of the Property pursuant to the Lease Agreement, or which would bind SPE
subsequent to consummation of the Transaction.

 

(d) No Violations. The authorization, execution, delivery and performance of
this Agreement and the other Transaction Documents will not (i) violate any
provisions of the articles of incorporation or other charter documents of CMRG,
(ii) result in a violation of or a conflict with, or constitute a default (or an
event which, with or without due notice or lapse of time, or both, would
constitute a default) under any other document, instrument or agreement to which
CMRG is a party or by which CMRG, the Property or any of the properties of CMRG
are subject or bound, (iii) result in the creation or imposition of any Lien,
restriction, charge or limitation of any kind, upon CMRG or the Property, or
(iv) violate any applicable law, statute, regulation, rule, ordinance, code,
rule or order of any court or Governmental Authority.

 

6



--------------------------------------------------------------------------------

(e) Compliance. CMRG’s use and occupation of the Property, and the condition
thereof, comply with (i) all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Property, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
the Americans With Disabilities Act of 1990, and all policies or rules of common
law, in each case, as amended, and any judicial or administrative interpretation
thereof, including any judicial order, consent, decree or judgment applicable to
the Property or CMRG (collectively, the “Legal Requirements”), (ii) all
restrictions, covenants and encumbrances of record with respect to the Property,
and (iii) all agreements, contracts, insurance policies (including, without
limitation, to the extent necessary to prevent cancellation thereof and to
insure full payment of any claims made under such policies), agreements and
conditions applicable to the Property or the ownership, operation, use or
possession thereof. CMRG has not received any notification that is in violation
of any of the foregoing, including without limitation, the Legal Requirements.

 

(f) Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws. Without in any way limiting the provisions of Section 4.01(e), CMRG, and
to the best of CMRG’s knowledge, CMRG is not currently identified on the OFAC
List, and is not a Person with whom a citizen of the United States is prohibited
from engaging in transactions by any trade embargo, economic sanction, or other
prohibition of United States law, regulation, or executive order of the
President of the United States.

 

(g) Litigation. There is no legal, administrative, arbitration or other
proceeding, claim or action of any nature or investigation pending or involving
or, to the best of CMRG’s knowledge, threatened against, CMRG or the Property
before any Governmental Authority, except as has been disclosed in writing by
CMRG, which in any way adversely affects or may adversely affect the Property,
the business performed and to be performed on the Property, the condition, worth
or operations of CMRG, the ability of CMRG to perform under this Agreement or
any other Transaction Documents, or which questions or challenges CMRG’s
participation in the Transaction contemplated by this Agreement or any other
Transaction Document; and to the best of CMRG’s knowledge, there is no valid
basis for any such legal, administrative, arbitration or other proceeding, claim
or action of any nature or investigation.

 

(h) No Mechanics’ Liens. There are no outstanding accounts payable, mechanics’
liens, or rights to claim a mechanics’ lien in favor of any materialman,
laborer, or any other Person in connection with labor or materials furnished to
or performed on any portion of the Property. No work has been performed or is in
progress nor have materials been supplied to the Property or agreements entered
into for work to be performed or materials to be supplied to the Property prior
to the date hereof, which will not have been fully paid for on or before the
Closing Date or which might provide

 

7



--------------------------------------------------------------------------------

the basis for the filing of such liens against the Property or any portion
thereof. CMRG shall be responsible for any and all claims for mechanics’ liens
and accounts payable that have arisen or may subsequently arise due to
agreements entered into for and/or any work performed on, or materials supplied
to the Property prior and subsequent to the Closing Date, and CMRG shall and
does hereby agree to defend, indemnify and forever hold SPE and SPE’s designees
harmless from and against any and all such mechanics’ lien claims, accounts
payable or other commitments relating to the Property.

 

(i) Title to Property; Surveys. Title to the Property is vested in CMRG, or CMRG
has an option or right to acquire the Property. Upon Closing, title to the
Property shall be vested in SPE or its nominee or assigns (if any), free and
clear of all Liens except the Permitted Encumbrances. The address set forth on
Exhibit B hereto is the true and correct street address of the Property. The
Survey is correct and a complete representation of all improvements now located
on the Property. CMRG has not made or caused to be made any structural
improvements or structural additions to existing improvements on the Property
since the date of the Survey.

 

(j) Condition of Property. Except for any matters disclosed in that certain
Property Condition Report dated January 18, 2006 prepared by EBI Consulting with
respect to the Property and previously delivered to SPE, the Property, including
the fixtures and equipment located thereon, are of good workmanship and
materials, fully equipped and operational, in good condition and repair, free
from structural defects, clean, orderly and sanitary, safe, well-lit, and
well-maintained.

 

(k) Intended Use; Zoning; Access. CMRG or Lessee uses and Lessee will continue
to use the Property solely for the operation of the Facilities and related
ingress, egress and parking, and for no other purposes; such use does not and
will not violate any zoning or other requirement of any Governmental Authority
applicable to the Property, except as expressly permitted under the terms of the
Lease. There are adequate rights of access to public roads and ways available to
the Property to permit full utilization of the Property for their intended
purpose and, to the best of CMRG’s knowledge, all such public roads and ways
have been completed and dedicated to public use.

 

(l) Utilities. The Property is served by sufficient public utilities to permit
full utilization of the Property for its intended purposes and all utility
connection fees and use charges will have been paid in full.

 

(m) Condemnation; Blighted Areas; Wetlands. No condemnation or eminent domain
proceedings affecting the Property have been commenced or, to the best of CMRG’s
knowledge, are contemplated. To the best of CMRG’s knowledge, the area where the
Property is located have not been declared blighted by any Governmental
Authority, and the Property and/or the real property bordering the Property is
not designated by any Governmental Authority as wetlands.

 

(n) Licenses and Permits. CMRG possesses, and upon Closing, Lessee will possess,
all required licenses, permits and other authorizations, both governmental and

 

8



--------------------------------------------------------------------------------

private, presently required by applicable provisions of law, including statutes,
regulations and existing judicial decisions, and by the property and contract
rights of third persons, necessary to permit the operation of the business in
the manner in which it presently is conducted at the Property.

 

(o) Intellectual Property. CMRG possesses, and upon Closing, Lessee will possess
and have the right to use all intellectual property, licenses and other rights
as are material and necessary for the conduct of business at the Property, and
with respect to which it is, and will be at Closing, in compliance, with no
known conflict with the valid rights of others. No event or any other condition
has occurred that permits or, to the best of CMRG’s knowledge, after notice or
the lapse of time, or both, could reasonably be expected to permit, the
revocation or termination of any such intellectual property, license or other
right.

 

(p) Environmental. Without limiting in any way the representations and
warranties contained elsewhere in this Agreement, CMRG hereby represents and
warrants to SPE, to the best of its knowledge, as follows:

 

(i) No Hazardous Materials or Regulated Substances, except Permitted Amounts,
exist on, under or about the Property or have been transported to or from the
Property or used, generated, manufactured, stored or disposed of on, under or
about the Property. The Property is not in violation of any Hazardous Materials
Laws relating to industrial hygiene or the environmental conditions on, under or
about the Property, including, without limitation, air, soil and groundwater
conditions, and this representation and warranty would continue to be true and
correct following disclosure to the applicable Governmental Authorities of all
relevant facts, conditions and circumstances, if any, pertaining to the
Property.

 

(ii) There is no past or present non-compliance with Hazardous Materials Laws,
or with permits issued pursuant thereto, in connection with the Property; all
uses and operations on or of the Property, whether by CMRG or any other Person,
have been in compliance with all Hazardous Materials Laws and environmental
permits issued pursuant thereto; all USTs, if any, located on or about the
Property are in full compliance with all Hazardous Materials Laws, and as of the
date hereof, CMRG is in compliance with the requirements of the UST Regulations
with respect to those “petroleum underground storage tanks” (as such term is
defined under the UST Regulations) located at the Property. The Property has
been kept free and clear of all Environmental Liens and CMRG has not allowed any
tenant or other user of the Property to do any act that increased the dangers to
human health or the environment, posed an unreasonable risk of harm to any
Person (whether on or off the Property), impaired the value of the Property in
any material respect, is contrary to any requirement of any insurer, constituted
a public or private nuisance, constituted waste, or violated any covenant,
condition, agreement or easement applicable to the Property.

 

9



--------------------------------------------------------------------------------

(iii) CMRG has not received any written or oral notice or other communication
from any Person (including but not limited to a Governmental Authority) relating
to Hazardous Materials, Regulated Substances or USTs, or remediation thereof, of
possible liability of any Person pursuant to any Hazardous Materials Law, other
environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with any of the
foregoing.

 

(q) Insurance. CMRG has in place and in force such insurance with such coverages
and in such amounts that are equal to or greater than those customarily
maintained by similar businesses in the same geographic area in which the
Property is located.

 

(r) Questionnaire, Information and Financial Statements.

 

(i) The Questionnaire, financial statements and other information concerning
CMRG, delivered by CMRG to SPE are true, correct and complete in all respects,
and no adverse change has occurred with respect to the Questionnaire or any such
financial statements and other information provided to SPE since the date such
Questionnaire, financial statements and other information were prepared or
delivered to SPE. CMRG understands that SPE is relying upon such Questionnaire,
financial statements and information and CMRG represents that such reliance is
reasonable. All such financial statements were prepared in accordance with
generally accepted accounting principles consistently applied and accurately
reflect, as of the date of this Agreement and the Closing Date, the financial
condition of each individual or entity to which they pertain.

 

(ii) Notwithstanding any provision contained herein, upon request prior to
Closing (including without limitation, after Closing), CMRG will provide to SPE,
at CMRG’s cost, any and all financial information and/or financial statements
(and in the form or forms) (A) requested by SPE in connection with the filings
with or disclosures to any Governmental Authority by Spirit Finance Corporation,
including without limitation, the financial statements required in connection
with the SEC registration statements of Spirit Finance Corporation, or any
Affiliate of Spirit Finance Corporation, as described in Staff Accounting
Bulletins 71 and 71A as issued under the Securities Act of 1933, as amended, or
(B) as reasonably requested by SPE.

 

(s) Solvency. There is no contemplated, pending or threatened Insolvency Event
or similar proceedings, whether voluntary or involuntary, affecting CMRG. The
fair saleable value of the assets of CMRG as a going concern as of the date
hereof exceeds the probable liability (including contingent liability) of CMRG
on its debts as of such date. CMRG does not intend to, nor does CMRG believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature, and CMRG believes that it will be able to pay its debts
as they mature. CMRG does not have unreasonably small capital to conduct its
business. For purposes hereof, the amount of

 

10



--------------------------------------------------------------------------------

any contingent liability shall be computed as the amount that, in light of all
the facts and circumstances, existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

(t) No Reliance. CMRG acknowledges that SPE did not prepare or assist in the
preparation of any of the projected financial information used by CMRG in
analyzing the economic viability and feasibility of the transaction contemplated
by this Agreement or the other Transaction Documents, and that CMRG has not
relied on any report or statement by SPE in entering into this Agreement or the
other Transaction Documents.

 

(u) Satisfaction of Conditions Precedent. From the date of the Letter of Intent
through the Closing Date, CMRG shall use its best efforts to satisfy all
conditions set forth in Section 5.01 of this Agreement on or prior to the
Closing Date.

 

(v) Failure to Affix or Pay Deed/Stamp Tax. CMRG represents and warrants to SPE,
its successors and assigns, that (1) CMRG not affixing to the Deed any stamps or
other transfer information upon which a tax is based for the stated
consideration in the Deed (a “Stamp Tax”) will not affect, hinder or delay the
effective and legal transfer of the Property from CMRG to SPE , (2) that there
will be no Stamp Tax due in connection with the transfer of the Property from
CMRG to SPE hereunder by recordation of the Deed and no penalties, liabilities
or losses would be chargeable to or against SPE, its successors or assigns as a
result of the failure to attach such Stamp Tax or to pay such amounts
contemplated thereby, and (3) no lien or encumbrance will attach to the Property
as a result of the failure of the CMRG to affix any Stamp Taxes to the Deed or
to pay any sums that may be due and owing in the nature of a Stamp Tax resulting
from the transfer of the Property from CMRG to SPE under the terms of this
Agreement.

 

All representations and warranties of CMRG made in this Agreement shall be true
as of the date of this Agreement, shall be deemed to have been made again at and
as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by CMRG herein, shall survive Closing.

 

Section 4.02. SPE. SPE represents and warrants to, and covenants with, CMRG as
follows:

 

(a) Organization and Authority. SPE is a limited liability company, duly
organized, validly existing and in good standing under the laws of its state of
formation. SPE has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement and all of the other Transaction
Documents to which it is a party and to carry out the Transaction. The Person
who has executed this Agreement on behalf of SPE has been duly authorized to do
so.

 

(b) Enforceability of Documents. Upon execution by SPE, this Agreement and the
other Transaction Documents to which it is a party, shall constitute the legal,
valid and binding obligations of SPE, enforceable against SPE in accordance with
their respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.

 

11



--------------------------------------------------------------------------------

(c) Litigation. There are no actions or proceedings pending against or involving
SPE before any Governmental Authority which in any way adversely affect or may
adversely affect SPE or SPE’s ability to perform under this Agreement and the
other Transaction Documents to which it is a party.

 

(d) “As-Is” Condition. SPE shall accept the Property “AS IS” and “WHERE IS” and
with no representation or warranty of CMRG as to the condition thereof other
than the representations and warranties of CMRG contained herein.

 

All representations and warranties of SPE made in this Agreement shall be true
as of the date of this Agreement, shall be deemed to have been made again at and
as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by SPE herein, shall survive Closing.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CLOSING

 

Section 5.01. SPE’s Conditions to Closing. SPE shall not be obligated to close
and fund the Transaction until the fulfillment (or written waiver by SPE) of all
of the following conditions:

 

(a) SPE shall have received and approved all of the items and materials as
provided in Article II hereof.

 

(b) SPE shall have inspected and approved the Property as provided in Article
II.

 

(c) CMRG shall have delivered to SPE or the Title Company, as applicable, the
following items:

 

(i) The Deed, pursuant to which the Property is conveyed to SPE, free of all
Liens, restrictions encroachments and easements, except the Permitted
Encumbrances; provided, however, that if the Property is acquired from a Person
other than CMRG, at SPE’s election, CMRG shall assign to SPE by an assignment
satisfactory in form and substance to SPE (including, without limitation, all
required consents) all representations, warranties, covenants, indemnities and
agreements made by such Person to CMRG;

 

(ii) Such documents evidencing the legal status and good standing of CMRG that
may be required by SPE and/or the Title Company for issuance of the Title
Policy, including, without limitation, certificates of good standing;

 

12



--------------------------------------------------------------------------------

(iii) Fully executed originals of (A) the Lease Agreement, together with fully
executed originals of the memorandum thereof (the “Memorandum of Lease”), (B) an
Assignment of Warranties in the form of Exhibit F attached hereto, to the extent
required by SPE (the “Assignment of Warranties”), and (C) all of the other
Transaction Documents;

 

(iv) Certificates evidencing the insurance coverage, limits and policies to be
carried by Lessee under and pursuant to the terms of the Lease Agreement, on the
forms and containing the information required by SPE, as landlord (“Lease Proof
of Insurance”);

 

(v) Evidence satisfactory to SPE that the location of the Property is not within
the 100-year flood plain or identified as a “Special Flood Hazard Area” by the
Federal Emergency Management Agency, or if the Property is in such a Special
Flood Hazard Area, evidence of flood insurance maintained on the Property in
amounts and on terms and conditions satisfactory to SPE;

 

(vi) Certified copies of the corporate resolutions of CMRG, authorizing the
Transaction, and authorizing the execution, delivery and performance of this
Agreement and all other Transaction Documents;

 

(vii) An Opinion of Counsel, addressed to SPE and SPE’s financial institution,
if any;

 

(viii) A duly executed affidavit from CMRG stating that CMRG is not a “foreign
person” as defined in the Federal Foreign Investment in Real Property Tax Act of
1980 and 1984 Tax Reform Act, in the form attached hereto as Exhibit C
(“Non-Foreign CMRG Certificate”);

 

(ix) If applicable and reasonably requested by SPE, appropriate subordination
and nondisturbance agreements;

 

(x) Closing settlement statements to reflect the credits, prorations, and
adjustments contemplated by or specifically provided for in this Agreement;

 

(xi) All documents required to be delivered by this Agreement and the other
Transaction Documents;

 

(xii) An Indemnification from CMRG to and for the benefit of SPE and Spirit
indemnifying such parties, their successors, assigns and lenders in
substantially the form attached hereto as Exhibit H; and

 

(xiii) Such further documents as reasonably may be required in order to fully
and legally close this Transaction, including any required assignments and
assumptions of operating agreements related to the Property.

 

13



--------------------------------------------------------------------------------

(d) SPE shall have received the Title Commitment and the Title Company’s
irrevocable commitment to insure title by means of the Title Policy which shall
(i) subject to Section 5.01(c)(i), show good and marketable title in CMRG,
(ii) be in an amount equal to the Purchase Price, (iii) commit to insure SPE’s
fee simple ownership in the Property subject only to Permitted Encumbrances, and
(iv) contain such endorsements as SPE may require.

 

(e) SPE’s lender, if any, shall have received from the Title Company an
irrevocable commitment to issue an ALTA lender’s policy of title insurance which
shall (i) be in an amount not in excess of the Purchase Price; (ii) insure title
by means of an ALTA extended coverage policy of title insurance, (iii) subject
to Section 5.01(c)(i), show good and marketable title in CMRG, (iv) commit to
insure lender’s interest in the Property subject only to Permitted Encumbrances,
and (v) contain such endorsements as such lender may require.

 

(f) SPE shall have determined, in its sole discretion, that no conditions exist
regarding the Property, CMRG, or any principals thereof, or any Person or party
contributing to the operating income and operations of the Property, or the
financial markets that could reasonably be expected to cause the rents and any
other payments due under the Lease Agreement to become delinquent or to
adversely affect the value or marketability of the Transaction or the Property,
or cause prospective investors to regard the Transaction or any security derived
in whole or in part therefrom as an unacceptable investment. There shall have
been no material adverse change in the financial condition of CMRG or the
Property from the date of the Letter of Intent.

 

(g) All (i) representations and warranties of CMRG set forth herein shall have
been true and correct in all respects when made, and (ii) all covenants,
agreements and conditions required to be performed or complied with by CMRG
prior to or at the time of Closing in connection with the Transaction shall have
been duly performed or complied with by CMRG prior to or at such time or waived
in writing by SPE.

 

(h) No event shall have occurred or condition shall exist which would, upon the
Closing Date, or, upon the giving of notice and/or passage of time, constitute a
breach or default hereunder or under any other Transaction Document, or any
other agreements between or among SPE and CMRG.

 

(i) CMRG and Lessee shall have caused all leases, and, unless otherwise agreed
to in writing by SPE, all subleases of any or all of the Property or any other
documents affecting the Property existing at Closing, at SPE’s sole option, to
be cancelled as of the Closing Date or subordinated to the Lease Agreement
pursuant to subordination agreements in form and substance satisfactory to SPE.

 

(j) All Property-specific conditions listed on Exhibit E attached hereto shall
have been satisfied and fulfilled to SPE’s full satisfaction.

 

14



--------------------------------------------------------------------------------

Upon the fulfillment or SPE’s written waiver of all of the above conditions, SPE
shall deposit funds necessary to close this Transaction with the Title Company
and this Transaction shall close in accordance with the terms and conditions of
this Agreement. Unless otherwise dated, all of the documents to be delivered at
Closing shall be dated as of the Closing Date.

 

Section 5.02. CMRG’s Conditions Precedent to Closing. CMRG shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
CMRG) of all of the following conditions:

 

(a) SPE shall have delivered to the Title Company the Purchase Price, as
adjusted pursuant to the requirements of this Agreement;

 

(b) SPE shall have caused to be executed and delivered to the appropriate
Persons fully executed originals of all Transaction Documents, including without
limitation, the Lease Agreement, the Memorandum of Lease and the Assignment of
Warranties;

 

(c) SPE shall have delivered to the Title Company Closing settlement statements
to reflect the credits, prorations, and adjustments contemplated by or
specifically provided for in this Agreement;

 

(d) SPE shall have delivered to CMRG and/or the Title Company such further
documents as may reasonably be required in order to fully and legally close this
Transaction; and

 

(e) All covenants, agreements and conditions required to be performed or
complied with by SPE prior to or at the time of Closing in connection with the
Transaction shall have been duly performed or complied with by SPE or waived in
writing by CMRG prior to or at such time.

 

ARTICLE VI

 

DEFAULTS; REMEDIES

 

Section 6.01. Default. Each of the following shall be deemed an event of default
by CMRG (each, an “Event of Default”):

 

(a) If any representation, warranty or statement made by CMRG set forth in this
Agreement or any other Transaction Document is false in any material respect;

 

(b) If CMRG fails to keep or perform any of the terms or provisions of this
Agreement or if any condition precedent is not satisfied by CMRG at or prior to
the Closing Date; or

 

(c) If any Insolvency Event shall occur.

 

15



--------------------------------------------------------------------------------

Section 6.02. Remedies. In the event of any Event of Default, SPE shall be
entitled to exercise, at its option, concurrently, successively or in any
combination, all remedies available at law or in equity, including without
limitation any one or more of the following:

 

(a) SPE may terminate this Agreement by giving written notice to CMRG in which
case the Earnest Money Deposit shall be returned to SPE and neither party shall
have any further obligation or liability, except for the obligations (including
without limitation, those set forth in Section 7.05 and 7.06) and such
liabilities as CMRG may have for such breach or default;

 

(b) SPE may proceed with the Closing and direct the Title Company to apply such
portion of the Purchase Price in an amount that is not in excess of the amount
of the Transaction Cost as SPE may deem necessary to cure any such breach or
default;

 

(c) SPE may bring an action for damages against CMRG, which, in the event SPE
proceeds to close, may include an amount equal to the difference between the
value of the Property as conveyed to SPE and the value the Property would have
had if all representations and warranties of CMRG were true and CMRG had
complied with all of its obligations under this Agreement;

 

(d) SPE may bring an action to require CMRG specifically to perform its
obligations hereunder; and/or

 

(e) SPE may recover from CMRG all of SPE’s out-of-pocket costs and expenses
incurred hereunder (including without limitation, its due diligence costs), and
all other Losses paid or incurred by SPE as a result of such breach or default.

 

Section 6.03. Cumulative Remedies. Notwithstanding any provision contained
herein, the remedies set forth in Article VI are cumulative and shall survive
termination of this Agreement, and the exercise of any one or more of the
remedies provided for herein or other applicable law shall not be construed as a
waiver of any of the other remedies of SPE.

 

Section 6.04. SPE Default. If SPE fails to keep or perform any of the terms or
provisions of this Agreement or if any condition precedent is not satisfied by
SPE after two (2) business day’s written notice, CMRG shall be released from any
further obligations hereunder. Insofar as it would be extremely impracticable
and difficult to estimate the damage and harm which CMRG would suffer due to
such failure, and insofar as a reasonable estimate of the total net detriment
that CMRG would suffer from such failure is the amount of the Earnest Money
Deposit, the Title company shall deliver the Earnest Money Deposit to CMRG,
which amount is not intended to be and is not a penalty, and which shall be
CMRG’s sole remedy, at law or in equity, for damages arising from SPE’s failure
to keep or perform any of the terms or provisions of this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01. Transaction Characterization.

 

(a) The parties intend that (i) all components of the Transaction shall be
considered a single integrated transaction and shall not be severable; and
(ii) the Lease Agreement shall constitute a lease of the Property and the Lease
Agreement shall be a unitary, unseverable instrument pertaining to the Property.

 

(b) The parties intend that the conveyance of the Property to SPE be an absolute
conveyance in effect as well as form, and that the instruments of conveyance to
be delivered at Closing shall not serve or operate as a mortgage, equitable
mortgage, deed of trust, security agreement, trust conveyance or financing or
trust arrangement of any kind, nor as a preference or fraudulent conveyance
against any creditors of CMRG. After the execution and delivery of the Deed,
CMRG will have no legal or equitable interest or any other claim or interest in
the Property, other than the interest, if any, set forth in the Lease Agreement.
The parties also intend for the Lease Agreement to be a true lease and not a
transaction creating a financing lease, capital lease, equitable mortgage,
mortgage, deed of trust, security interest or other financing arrangement, and
the economic realities of the Lease Agreement are those of a true lease.
Notwithstanding the existence of the Lease Agreement, neither party shall
contest the validity, enforceability or characterization of the sale and
purchase of the Property by SPE pursuant to this Agreement as an absolute
conveyance, and both parties shall support the intent expressed herein that the
purchase of the Property by SPE pursuant to this Agreement provides for an
absolute conveyance and does not create a joint venture, partnership, equitable
mortgage, trust, financing device or arrangement, security interest or the like,
if, and to the extent that, any challenge occurs.

 

(c) Each of the parties hereto agrees that it will not, nor will it permit any
Affiliate to, at any time, take any action or fail to take any action with
respect to the preparation or filing of any statement or disclosure to
Governmental Authority, including without limitation, any income tax return
(including an amended income tax return), to the extent that such action or such
failure to take action would be inconsistent with the intention of the parties
expressed in this Section 7.01.

 

Section 7.02. Risk of Loss.

 

(a) Condemnation. If, prior to Closing, action is initiated to take any of the
Property, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof, SPE may elect at or prior to Closing, to (i) terminate this
Agreement, in which event the Earnest Money Deposit shall be returned to SPE,
and CMRG and SPE shall be relieved and discharged of any further liability or
obligation under this Agreement, except as otherwise expressly set forth herein,
or (ii) proceed to close, in which event all of CMRG’s assignable right, title
and interest in and to the award of the condemning authority shall be assigned
to SPE at the Closing and there shall be no reduction in the Purchase Price.

 

17



--------------------------------------------------------------------------------

(b) Casualty. CMRG assumes all risks and liability for damage to or injury
occurring to the Property by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Property, or any part
thereof, suffers any damage prior to the Closing from fire or other casualty,
which CMRG, at its sole option, does not elect to fully repair, SPE may elect at
or prior to Closing, to (i) terminate this Agreement, in which event the Earnest
Money Deposit shall be returned to SPE, and CMRG and SPE shall be relieved and
discharged of any further liability or obligation under this Agreement, except
as otherwise expressly set forth herein, or (ii) consummate the Closing, all
right, title and interest in and to the proceeds of any insurance covering such
damage (less an amount equal to any expense and costs reasonably incurred by
CMRG to repair or restore the Property and any portion paid or to be paid on
account of the loss of rents or other income from the Property for the period
prior to the Closing Date, all of which shall be payable to CMRG upon CMRG’s
delivery to SPE of satisfactory evidence thereof), to the extent that the amount
of such insurance does not exceed the Purchase Price, shall be assigned to SPE
at Closing, and SPE shall be entitled to a credit in the amount of CMRG’s
deductible at Closing.

 

(c) Maintenance of Property and Insurance. From the date of the Letter of Intent
until Closing, CMRG shall continue to maintain the Property or cause the
Property to be maintained in good condition and repair, and shall continue to
maintain or cause to be maintained all insurance for the Property in the same or
greater amounts, with the same or greater coverage, and subject to the same or
lower deductibles as in existence as of the date of the Letter of Intent.

 

Section 7.03. Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and given by (a) hand delivery, (b) express overnight delivery service, or
(c) certified or registered mail, return receipt requested, and shall be deemed
to have been delivered upon (i) receipt, if hand delivered, (ii) the next
Business Day, if delivered by a reputable express overnight delivery service, or
(iii) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or facsimile numbers, as applicable) specified below:

 

If to CMRG:  

Casual Male Retail Group, Inc.

555 Turnpike Street

Canton, MA 02021

Attn: Mr. James Caffarella

Telephone: (781) 828-9300 x2539

Telecopy: (781) 821-5174

E-mail: jcaffarella@cmal.com

 

18



--------------------------------------------------------------------------------

With a copy to:  

Greenberg Traurig, LLP

One International Place

Boston, MA 02110

Attn: Jonathan Bell, Esq.

Telephone: (617) 310-6038

Telecopy: (617) 279-8438

E-mail: bellj@gtlaw.com

If to SPE:  

Spirit Finance Corporation

14631 N. Scottsdale Road, Suite 200

Scottsdale, Arizona 85254-2711

Attention: Michael T. Bennett

                  Senior Vice President, Operations

Telephone: (480) 606-0820

Telecopy: (480) 606-0826

E-Mail: mbennett@spiritfinance.com

With a copy to:  

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado 80202

Attention: Peggy A. Richter, Esq.

Telephone: (303) 297-2400

Telecopy: (303) 292-7799

E-Mail: peggy.richter@kutakrock.com

              michael.bullock@kutakrock.com

 

or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.

 

A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any mortgagee
or assignee of SPE’s interest which shall have duly notified CMRG in writing of
its name and address.

 

Section 7.04. Assignment. SPE may not assign its rights under this Agreement in
whole or in part without CMRG’s and Spirit’s prior written consent.
Notwithstanding the foregoing, SPE shall have the right to assign or transfer
its rights under this Agreement to any Affiliate of SPE, provided that such
assignee concurrently with such assignment assumes, in a written instrument
delivered to CMRG, all of the obligations and liabilities of SPE hereunder. Upon
such an assignment, the assignee shall become the SPE for all purposes of this
Agreement, but in no event shall the SPE named herein be relieved of any
obligation or liability hereunder. CMRG shall not, unless required by the Lease,
without the prior written consent of SPE, which consent

 

19



--------------------------------------------------------------------------------

may be withheld in SPE’s sole discretion, sell, assign, transfer, mortgage,
convey, encumber or grant any easements or other rights or interests of any kind
in the Property, any of CMRG’s rights under this Agreement, whether voluntarily,
involuntarily or by operation of law or otherwise, including, without
limitation, by merger, consolidation, dissolution or otherwise.

 

Section 7.05. Indemnity. CMRG and SPE shall each indemnify, defend and hold
harmless the other, and their respective Affiliates, officers, shareholders,
managers, members, employees, representatives, successors and assigns, as
applicable (collectively, the “Indemnified Parties”), from and against any and
all Losses of any nature arising from or connected with breach of any of the
representations, warranties, covenants, agreements or obligations of the other
party set forth in this Agreement. Notwithstanding the foregoing, CMRG shall
indemnify, defend and hold harmless SPE, its Affiliates and/or the Indemnified
Parties, from and against any and all Losses of any nature arising from or
connected with the ownership and operation of the Property prior to the Closing
Date. Without limiting the generality of the foregoing, such indemnity shall
include, without limitation, any Losses incurred with respect to any
engineering, governmental inspection and attorneys’ fees and expenses that the
Indemnified Parties may incur by reason of any environmental condition and/or
any representation or warranty set forth in Section 4.01(p) being false, or by
reason of any investigation or claim of any Governmental Authority in connection
therewith. The provisions of this Section 7.05 shall survive Closing.

 

Section 7.06. Brokerage Commission. Each of the parties represents and warrants
to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction, except for
Banc of America Securities, LLC whose commission shall be paid by CMRG pursuant
to a separate agreement between CMRG and such broker. Each party shall
indemnify, defend and hold harmless the other party from and against any and all
claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against such party by any broker
claiming a commission or fee by, through or under the other party. The parties’
respective obligations under this Section 7.06 shall survive Closing or
termination of this Agreement.

 

Section 7.07. Reporting Requirements. The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.

 

Section 7.08. Disclosure. Except as expressly set forth in Sections 7.07 and
7.16 and this Section 7.08 and as required by law or judicial action, prior to
Closing neither CMRG nor SPE will make any public disclosure of this Agreement
or the other Transaction Documents, the Transaction or the provisions of the
Transaction Documents, without the prior consent of the other party hereto. The
parties agree that, notwithstanding any provision contained in this Agreement,
any party (and each employee, representative or other agent of any party) may
disclose to any and all Persons, without limitation of any kind, any matter
required under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.

 

Section 7.09. Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.

 

20



--------------------------------------------------------------------------------

Section 7.10. Non-Business Days. If the Closing Date or the date for delivery of
a notice or performance of some other obligation of a party falls on a Saturday,
Sunday or legal holiday in the state in which any Property is located, then the
Closing Date or such notice or performance shall be postponed until the next
Business Day.

 

Section 7.11. Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.

 

Section 7.12. SPE’s Liability. Notwithstanding anything to the contrary provided
in this Agreement, it is specifically understood and agreed, such agreement
being a primary consideration for the execution of this Agreement and the Lease
Agreement, that (i) there shall be absolutely no personal liability on the part
of any director, officer, manager, member, employee of agent of SPE or CMRG with
respect to any of the terms, covenants and conditions of this Agreement,
(ii) SPE and CMRG waive all claims, demands and causes of action against SPE’s
or CMRG’s directors, officers, managers, members, employees and agents in the
event of any breach of any of the terms, covenants and conditions of this
Agreement to be performed by SPE or CMRG, and (c) SPE and CMRG shall look solely
to the assets of the other for the satisfaction of each and every remedy in the
event of any breach of any of the terms, covenants and conditions of this
Agreement, such exculpation of liability to be absolute and without any
exception whatsoever.

 

Section 7.13. Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.

 

Section 7.14. Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. CMRG and SPE were each
represented by legal counsel competent in advising them of their obligations and
liabilities hereunder.

 

Section 7.15. Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.

 

21



--------------------------------------------------------------------------------

Section 7.16. Securitizations and Other Transactions. As a material inducement
to SPE’s willingness to complete the transactions contemplated by this Agreement
and the other Transaction Documents, CMRG hereby acknowledges and agrees that
SPE may, from time to time and at any time, (a) advertise, issue press releases,
send direct mail or otherwise disclose information regarding the Transaction for
marketing purposes; and (b) engage in all or any combination of the following,
or enter into agreements in connection with any of the following or in
accordance with requirements that may be imposed by applicable securities, tax
or other laws: (i) the sale, assignment, grant, conveyance, transfer, financing,
re-financing, purchase or re-acquisition of the Property, the Lease Agreement or
any other Transaction Document, SPE’s right, title and interest in the Property,
the Lease Agreement or any other Transaction Document, the servicing rights with
respect to any of the foregoing, or participations in any of the foregoing, or
(ii) a securitization and related transactions. CMRG agrees to use all
reasonable efforts and to cooperate fully with SPE with respect to all
reasonable requests of SPE relating to the foregoing, which includes without
limitation, with respect to the activities described in subsection (b),
providing financial information, financial and other data, and other information
and materials which would customarily be required by a purchaser, transferee,
assignee, servicer, participant, investor or rating agency involved with respect
to any of the foregoing. The provisions of this Section 7.16 shall survive the
Closing.

 

Section 7.17. Attorneys’ Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.

 

Section 7.18. Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between CMRG and SPE
with respect to the subject matter of this Agreement. Notwithstanding anything
in this Agreement to the contrary, upon the execution and delivery of this
Agreement by CMRG and SPE, the Letter of Intent shall be deemed null and void
and of no further force and effect and the terms and conditions of this
Agreement shall control notwithstanding that such terms are inconsistent with or
vary from those set forth in the Letter of Intent.

 

Section 7.19. Forum Selection; Jurisdiction; Venue; Choice of Law. For purposes
of any action or proceeding arising out of this Agreement, the parties hereto
expressly submit to the jurisdiction of all federal and state courts located in
the State of Arizona. CMRG consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
Arizona in accordance with applicable law. Furthermore, CMRG waives and agrees
not to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of SPE to commence any proceeding in the federal or state
courts located in the state or states in which the Property is located to the
extent SPE deems such proceeding necessary or advisable to exercise remedies
available under this Agreement.

 

22



--------------------------------------------------------------------------------

Section 7.20. Severability; Binding Effect; Governing Law. Each provision hereof
shall be separate and independent, and the breach of any provision by SPE shall
not discharge or relieve CMRG from any of its obligations hereunder. Each
provision hereof shall be valid and shall be enforceable to the extent not
prohibited by law. If any provision hereof or the application thereof to any
Person or circumstance shall to any extent be invalid or unenforceable, the
remaining provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby. Subject to the provisions of Section 7.04, all
provisions contained in this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the successors and assigns of each party
hereto, including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel, in each case
to the same extent as if each successor and assign were named as a party hereto.
This Agreement shall be governed by, and construed with, the laws of the
applicable state or states in which the Property is located, without giving
effect to any state’s conflict of laws principles.

 

Section 7.21. Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of CMRG
and SPE set forth in this Agreement shall survive the Closing.

 

Section 7.22. Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO SHALL
AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED
THERETO. SELLER FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM PURCHASER IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR
RELATED HERETO.

 

Section 7.23. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

SPE: SPIRIT SPE CANTON, LLC, a Delaware limited
liability company By:  

/s/ MICHAEL T. BENNETT

--------------------------------------------------------------------------------

Name:   Michael T. Bennett Title:   Senior Vice President CMRG: CASUAL MALE
RETAIL GROUP, INC.,
a Delaware corporation By:  

/s/ DAVID A. LEVIN

--------------------------------------------------------------------------------

Name:   David A. Levin Title:   President By:  

/s/ DENNIS R. HERNREICH

--------------------------------------------------------------------------------

Name:   Dennis R. Hernreich Title:   Executive Vice President, COO, CFO

 

SPIRIT (FOR THE PURPOSE OF SECTION 1.05):

SPIRIT FINANCE ACQUISITIONS, LLC,


a Delaware limited liability company

By:  

/s/ MICHAEL T. BENNETT

--------------------------------------------------------------------------------

Name:   Michael T. Bennett Title:   Senior Vice President

 

24



--------------------------------------------------------------------------------

EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Agreement:

 

“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).

 

“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.

 

“Agreement” means this Purchase and Sale Agreement.

 

“Assignment of Warranties” has the meaning set forth in Section 5.01(c)(iii).

 

“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.

 

“Closing” shall have the meaning set forth in Section 3.01.

 

“Closing Date” means the date specified as the closing date in Section 3.01.

 

“Closing Deadline” means February 1, 2006 or any other date mutually agreed upon
by CMRG and SPE.

 

“Counsel” means one or more legal counsel to CMRG licensed in the state(s) in
which (i) the Property is located, (ii) CMRG is incorporated or formed, and
(iii) CMRG maintains a principal place of business or resides, as selected by
CMRG, as the case may be, and approved by SPE.

 

“Deed” means a Massachusetts’ quitclaim deed (which shall be the functional
equivalent of a special warranty deed) whereby CMRG conveys to SPE all of CMRG’s
right, title and interest in and to the Property, free and clear of all Liens,
restrictions, encroachments and easements, except the Permitted Encumbrances.

 

“Earnest Money Deposit” has the meaning set forth in Section 1.06.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“Environmental Liens” means all liens and other encumbrances imposed pursuant to
any Hazardous Materials Law.

 

A-1



--------------------------------------------------------------------------------

“Environmental Report” has the meaning set forth in Section 2.04.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Facilities” means the headquarters and distribution center of Casual Male
Retail Group, Inc., and uses incidental thereto.

 

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.

 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to the Property or to Persons on or about the Property,
cause the Property to be in violation of any local, state or federal law or
regulation, (including without limitation, any Hazardous Materials Law), or are
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “toxic substances”, “contaminants”,
“pollutants”, or words of similar import under any applicable local, state or
federal law or under the regulations adopted, orders issued, or publications
promulgated pursuant thereto, including, but not limited to: (i) the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; (ii) the Hazardous Materials Transportation
Act, as amended, 49 U.S.C. §1801, et seq.; (iii) the Resource Conservation and
Recovery Act, as amended, 42 U.S.C. §6901, et seq.; and (iv) regulations adopted
and publications promulgated pursuant to the aforesaid laws; (b) asbestos in any
form which is or could become friable, urea formaldehyde foam insulation,
transformers or other equipment which contain dielectric fluid containing levels
of polychlorinated biphenyls in excess of fifty (50) parts per million;
(c) underground storage tanks; and (d) any other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
Governmental Authority or which may or could pose a hazard to the health and
safety of the occupants of the Property or the owners and/or occupants of any
property adjoining the Property.

 

“Hazardous Materials Laws” includes any and all federal, state and local laws,
rules, regulations, statutes, and requirements pertaining or relating to the
environmental condition of the Property or to Hazardous Materials.

 

“Indemnified Parties” has the meaning set forth in Section 7.05.

 

“Insolvency Event” means (a) CMRG’s (i) failure to generally pay its debts as
such debts become due; (ii) admitting in writing its inability to pay its debts
generally; or (iii) making a general assignment for the benefit of creditors;
(b) any proceeding being instituted by or against CMRG (i) seeking to adjudicate
it a bankrupt or insolvent; (ii) seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency, or
reorganization or relief of debtors; or (iii) seeking the entry of an order for
relief or the appointment of a receiver, trustee, or other similar official

 

A-2



--------------------------------------------------------------------------------

for it or for any substantial part of its property, and in the case of any such
proceeding instituted against CMRG, either such proceeding shall remain
undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) CMRG taking any corporate or other formal action
to authorize any of the actions set forth above in this definition.

 

“Inspection Period” has the meaning set forth in Section 2.07.

 

“Inspections” has the meaning set forth in Section 2.07(a).

 

“Lease Agreement” has the meaning set forth in Section 1.03.

 

“Lease Proof of Insurance” has the meaning set forth in Section 5.01(c)(iv).

 

“Legal Requirements” has the meaning set forth in Section 4.01(e).

 

“Lessee” means CMRG.

 

“Letter of Intent” means collectively, that certain letter dated December 9,
2005, from SPE with respect to the Transaction, and that certain letter from
Dennis R. Hernreich, on behalf of CMRG, dated December 7, 2005, and in both
instances, any amendments or supplements thereto agreed to by both CMRG and SPE.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).

 

“Losses” means any and all claims, lawsuits, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, interest,
penalties, interest, charges, fees, expenses, judgments, decrees, awards,
amounts paid in settlement and damages of whatever kind or nature (including,
without limitation, attorneys’ fees, court costs and costs incurred in the
investigation, defense and settlement of claims).

 

“Memorandum of Lease” has the meaning set forth in Section 5.01(c)(iii).

 

“Non-Foreign CMRG Certificate” has the meaning set forth in
Section 5.01(c)(viii).

 

“Notices” has the meaning set forth in Section 7.03.

 

“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade

 

A-3



--------------------------------------------------------------------------------

embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.

 

“Opinion of Counsel” means an opinion or opinions by Counsel to CMRG, in
substantially the form(s) attached hereto as Exhibit D, with such qualifications
as are acceptable to SPE’s counsel.

 

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms, the use, storage or
release of which does not constitute a violation of or require regulation under
any Hazardous Materials Laws and is customarily employed in the ordinary course
of business of, or associated with, similar businesses located in the state or
states in which the Property is located.

 

“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; (b) those recorded easements,
restrictions, liens and encumbrances set forth as exceptions in the Title
Commitment and in the Title Policy to be issued by Title Company to SPE and
approved by SPE in its sole discretion in connection with this Agreement; and
(c) the Lease Agreement.

 

“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.

 

“Proof of Insurance” has the meaning set forth in Section 2.06.

 

“Property” has the meaning set forth in Section 1.01.

 

“SPE” has the meaning set forth in the introductory paragraph of this Agreement.

 

“Questionnaire” means that certain Questionnaire regarding information about the
CMRG and any equity owners thereof, to be completed and executed by CMRG, and
delivered to SPE as provided in Section 2.02.

 

“Real Property” has the meaning set forth in Section 1.01.

 

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any Hazardous Materials Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

 

“CMRG” has the meaning set forth in the introductory paragraph of this
Agreement.

 

“CMRG Documents” has the meaning set forth in Section 2.02.

 

A-4



--------------------------------------------------------------------------------

“Survey” has the meaning set forth in Section 2.03.

 

“Title Commitment” has the meaning set forth in Section 2.01(a).

 

“Title Company” means Fidelity National Title Insurance Company located in
Scottsdale, Arizona, or an alternative title insurance company selected by SPE.

 

“Title Objection” has the meaning set forth in Section 2.01(d)(i).

 

“Title Policy” has the meaning set forth in Section 2.01(a).

 

“Transaction” has the meaning set forth in Section 1.01.

 

“Transaction Costs” means all costs and expenses incurred in connection with the
Transaction (whether or not the Transaction closes), including but not limited
to the following: costs for third party reports (e.g., environmental, credit and
similar third party reports); Valuation costs; initial set-up fees; all closing
costs including without limitation, costs of Surveys, or any updates thereof,
costs of the Title Commitment and Title Policy, all taxes (including stamp taxes
and transfer taxes), escrow, transfer and recording fees, and the fees and costs
of Counsel. Expressly excluded from Transaction Costs are the fees and costs of
SPE’s counsel; provided, however, the amount of $10,000.00 shall be paid by CMRG
to SPE as part of the Transaction Costs to cover costs incurred in SPE’s and
Spirit’s accommodation of the structure of the transaction as contemplated
herein and in the Membership Interest Purchase Agreement. The parties agree that
the Transaction Costs shall not exceed $250,000.00.

 

“Transaction Documents” means this Agreement, the Lease Agreement, the
Memorandum of Lease, the Deed, the Lease Proof of Insurance, the Opinion of
Counsel, the Non-Foreign CMRG Certificate, Assignment of Warranties, the UCC-1
Financing Statements, any and all documents referenced herein and therein, and
such other documents, payments, instruments and certificates as are reasonably
required by SPE and/or the Title Company.

 

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as SPE shall
require with respect to the Transaction.

 

“UST Regulations” means 40 C.F.R. § 298 Subpart H – Financial Responsibility, or
any equivalent state law, with respect to petroleum underground storage tanks
(as such term is defined under 40 C.F.R. § 290.12 or any equivalent state law).

 

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

“Valuation” has the meaning set forth in Section 2.05.

 

“Zoning Letter” has the meaning set forth in Section 2.06.

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

 

LEGAL DESCRIPTION OF PROPERTY

 

[To Be Supplied]

 

Legal Description:

 

Street Address: 555 Turnpike Street, Canton, Norfolk County, MA 02021

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

FIRPTA AFFIDAVIT

NON-FOREIGN AFFIDAVIT UNDER

INTERNAL REVENUE CODE

SECTION 1445(B)(2)

 

STATE OF                                            )        
                                         )   ss. COUNTY OF  
                                         )        
                                         ,   being first duly sworn deposes and
states under penalty of perjury:

 

  1. That he/she is a                                           of CASUAL MALE
RETAIL GROUP, INC., a Delaware corporation, the transferor of the Property
described on Schedule I attached hereto.

 

  2. That the transferor’s office address is at
                                         .

 

  3. That the United States taxpayer identification number for the transferor is
                                        .

 

  4. That the transferor is not a “foreign person” as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

 

This affidavit is given to SPIRIT SPE CANTON, LLC, a Delaware limited liability
company, the transferee of the Property described in paragraph 1 above, for the
purpose of establishing and documenting the nonforeign affidavit exemption to
the withholding requirement of Section 1445 of the Code. The transferor
understands that this affidavit may be disclosed to the Internal Revenue Service
by the transferee and that any false statement contained herein could be
punished by fine, imprisonment, or both.

 

CASUAL MALE RETAIL GROUP, INC.,


a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

Subscribed and sworn to before me this      day of                         ,
2        .

 

Notary Public:                                                            

 

(SEAL)

 

My Commission Expires:                                         

 

C-1



--------------------------------------------------------------------------------

Schedule I

to FIRPTA Affidavit

 

PROPERTY

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

ENFORCEABILITY OPINION OF COUNSEL

 

Spirit Finance Corporation

Spirit SPE Canton, LLC, a Delaware limited liability company

14631 North Scottsdale Road, Suite 200

Scottsdale, Arizona 85254-2711

 

Kutak Rock LLP

1801 California Street, Suite 3100

Denver, Colorado 80202

 

  Re: Sale and Lease Transaction Between CASUAL MALE RETAIL GROUP, INC., a
Delaware corporation, and SPIRIT SPE CANTON, LLC, a Delaware limited liability
company

 

Ladies and Gentlemen:

 

We are acting as counsel to CASUAL MALE RETAIL GROUP, INC., a Delaware
corporation, as transferor of that certain parcel of real property identified on
Schedule I attached hereto (the “Property”) and as the subsequent lessee of the
Property (“Lessee”) and are rendering this opinion in connection with the
transactions contemplated by that certain Contribution and Transfer Agreement
and the Lease Agreement dated as of the date of this opinion (the “Lease”),
entered into between Lessee and SPIRIT SPE CANTON, LLC, a Delaware limited
liability company (“Spirit”). In connection with such representation, we have
reviewed the documents set forth on Schedule II attached hereto, all dated as of
the date of this opinion (collectively, the “Operative Documents”).

 

In connection with our representation of Lessee, we observed Lessee execute and
acknowledge the Operative Documents and have reviewed executed copies of the
Operative Documents. In addition to the executed Operative Documents, we have
reviewed such other documents, certificates, instruments and agreements as in
our judgment are necessary or appropriate to enable us to render this opinion.
In addition, we have conducted such other inquiries and examinations as we have
deemed necessary and appropriate for rendering this opinion.

 

Based on the foregoing, we are of the opinion that:

 

(a) Lessee is a corporation duly formed, incorporated or organized, validly
existing in good standing as a corporation under the laws of the State of
Delaware (the “State”), is qualified and in good standing in the State of
Massachusetts (the “Property State”), is authorized to do

 

D-1



--------------------------------------------------------------------------------

business in the Property State, has full right, power and authority to carry out
and consummate all transactions contemplated by the Operative Documents, as
applicable, and has duly authorized the taking of any and all actions necessary
to carry out and consummate the transactions contemplated to be performed on its
part by the Operative Documents.

 

(b) Lessee has duly authorized, executed and delivered each of the Operative
Documents.

 

(c) The federal and state courts presiding in the Property State will recognize
the validity of the choice of law provisions set forth in the Operative
Documents. The Operative Documents and such other documents executed by Lessee
in connection with this transaction constitute the legal, valid and binding
obligations of Lessee, enforceable against Lessee in accordance with their
respective terms.

 

(d) The Deed, the Memorandum (each as defined on Schedule II) and all other
instruments or documents necessary in connection with the recording and filing
thereof, will, upon being recorded or filed as contemplated by Schedule II,
establish, perfect, preserve and protect the Lease as a valid, direct lease of
record on the Property.

 

(e) No consent, approval, order, authorization, registration, declaration or
designation of or filing with any governmental authority of the United States,
the State, the Property State or any subdivision thereof is required in
connection with the authorization, execution, delivery or performance by Lessee
of the Operative Documents or the consummation of any of the transactions
contemplated thereby, except for the recordation or filing for recordation of
the Deed and the Memorandum as required by Spirit. Under applicable
Massachusetts law, any obligation to pay for and affix stamps to the Deed is
imposed on the transferor of the Property and not on the transferee. Not paying
for or affixing stamps to the Deed does not invalidate the Deed or its
recordation and does not invalidate any subsequent mortgage or transfer or the
recordation thereof and upon the recordation of the Deed the Property will be
validly transferred from Lessee to Spirit. A lease of property is not subject to
any stamp tax and there is no requirement for affixing any stamps to the
Memorandum in connection with the recordation thereof.

 

(f) The execution, delivery and performance of the Operative Documents and the
documents, instruments and agreements provided for therein will not result in a
breach of or default under (i) any other document, instrument or agreement to
which Lessee is a party or by which Lessee or any of its property is subject or
bound; (ii) any law, statute, ordinance, judgment, order, writ, injunction,
decree, rule or regulation of any court, administrative agency or other
governmental authority, or any determination or award of any arbitrator, of the
United States, the State, the Property State or any subdivision thereof by which
Lessee or any of its property is subject or bound; or (iii) any instrument of
record in the State or Property State affecting the Property.

 

(g) There are no suits, actions, proceedings or investigations pending or, to
the best of our knowledge, threatened against or involving Lessee or the
Property before any court, arbitrator or administrative or governmental body
which might reasonably result in any material adverse change in the contemplated
business, condition or operation of Lessee or the Property.

 

D-2



--------------------------------------------------------------------------------

Our opinion set forth above is subject to the following qualifications:

 

(i) Our opinion is limited to the laws of the United States, the Property State
and the State.

 

(ii) Our opinion as to the enforceability of any document in accordance with its
terms is limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general application affecting the rights of
creditors and applicable laws of the Property State and the State which may
restrict the enforcement of the remedies provided therein but which, in our
opinion, will not materially interfere with the practical realization of the
benefits or the security intended to be provided therein or thereby.

 

(iii) In rendering the opinion set forth herein, we have assumed the due
authorization, execution and delivery by Spirit of the Operative Documents.

 

This opinion may be relied upon by you and your successors and assigns.

 

Very truly yours,

 

D-3



--------------------------------------------------------------------------------

TRUE SALE OPINION OF COUNSEL

 

D-4



--------------------------------------------------------------------------------

SCHEDULE I

 

PROPERTY

 

D-4



--------------------------------------------------------------------------------

SCHEDULE II

 

OPERATIVE DOCUMENTS

 

1. The Contribution Agreement.

 

2. The Lease.

 

3. The Deed (the “Deed”) executed by Lessee in favor of SPE, conveying the
Property to SPE to be recorded in the applicable real property records of the
county in which the Property is located.

 

4. The Memorandum of Lease (the “Memorandum”) between Lessee and SPE, to be
recorded in the applicable real property records of the county in which the
Property is located.

 

5. The Membership Interest Purchase Agreement and related Certificate of
Transfer

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E

 

PROPERTY-SPECIFIC CONDITIONS

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

 

ASSIGNMENT OF WARRANTIES

 

THIS ASSIGNMENT OF WARRANTIES (this “Assignment”), is made as of February 1,
2006 by and between CASUAL MALE RETAIL GROUP, INC., a Delaware corporation
(“Assignor”) and SPIRIT SPE CANTON, LLC, a Delaware limited liability company
(“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the terms of that certain Contribution and Transfer
Agreement, dated as of February 1, 2006, by and between Assignor and Assignee
(the “Transfer Agreement”), Assignor agreed to sell to Assignee, inter alia,
certain real property, the improvements located thereon and certain rights
appurtenant thereto, all as more particularly described in the Purchase
Agreement (collectively, the “Property”). Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement; and

 

WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
to Assignee rights to all guaranties and warranties relating to the Property and
that Assignor and Assignee shall enter into this Assignment.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

1. Assignment of Warranties. Assignor hereby assigns, sets over and transfers to
Assignee all of Assignor’s right, title and interest in, to and under any and
all guaranties and warranties in effect with respect to all or any portion of
the Property as of the date hereof, if and only to the extent the same may be
assigned or quitclaimed by Assignor without expense to Assignor. Assignee hereby
accepts the foregoing assignment of guaranties and warranties.

 

2. Miscellaneous. This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Transfer
Agreement and shall not be merged therein, shall be binding upon and inure to
the benefit of the parties hereto, their respective legal representatives,
successors and assigns and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.

 

3. Severability. If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

 

F-1



--------------------------------------------------------------------------------

4. Counterparts. This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

 

ASSIGNOR:

CASUAL MALE RETAIL GROUP, INC.,

a Delaware corporation

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

ASSIGNEE:

SPIRIT SPE CANTON, LLC,

a Delaware limited liability company

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF LEASE

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

 

FORM OF INDEMNIFICATION

 

H-1